The Cameroon delegation fully shares, Sir, in the congratulations and feeling of satisfaction expressed on your election to the high office of President of the General Assembly. Your nation was in the vanguard of the historic exploration of the ocean spaces that opened new avenues of communication between peoples and nations. It is thus appropriate that a son of the Spanish nation should preside over a commemorative session of the General Assembly at which we must further explore new channels of communication among States and peoples in the process of addressing the grave issues of the time. We have no doubt that your diplomatic skills and the wisdom you have already displayed will enable our deliberations to be both productive and successful.
It is with pride that we recall the successful term of office of our brother and your predecessor, Ambassador Paul Lusaka of Zambia. We congratulate him and thank him for a job well done.
I wish to pay a glowing tribute to the United Nations Secretary-General, Mr. Javier Perez de Cuellar, for his continued dedication, especially to the cause of the young nations of the African region in their struggle for freedom from various deprivations.
We should like also to associate our delegation with the condolences and expressions of solidarity already conveyed to the Government and people of Mexico in connection with the extensive disaster that recently befell that great nation. The reaction of Members of this Organization in embarking on an international relief effort is indicative of the scope of our collective potential as a body when there is the political will.
Other disasters, resulting from storms, have occurred in recent weeks along the Atlantic coast of the North American continent. Our condolences go to the Governments and peoples that were the victims. It is our hope that research will be undertaken on a global scale to find preventive and remedial solutions to these predictable invasions from the Garth's atmosphere.
We have come to this commemorative session inspired by the mood of the time for change, determined to join with other delegations in undertaking a sober review of 40 years of experience by this universal Organization. It is our hope that this historic session will live up to the expectations of an anxious world in which men, women and children endure unending suffering in conditions of war, strife, hunger, disease and depressing deprivation.
The cry of peoples everywhere is for resolutions that are productive of change towards a new and better world. We must consciously create such conditions in international relations as demonstrate a firm determination on the part of States to ensure equal rights and the self-determination of peoples* to avoid intervention in the internal affairs of States; to co-operate with one another systematically to ease or eradicate the malaise of those condemned to face economic and social underdevelopment; to strengthen the capacity of all nations, great and small, to grow and foster the well-being of their populations; to ensure the orderly development of the natural resources that give sustenance to man and his well-being on this planet; and to provide an appropriate response to all threats, both natural and man-made, to human survival.
We are convinced that all this is attainable if we all inject the political will into our labors here. We enjoy the common fellowship of collective aspirations enshrined in the one Charter to which we all, the peoples of the united Nations, subscribe.
Permit me now to state my nation's views on specific issues that we consider must be addressed by this commemorative fortieth session of the General Assembly.

Forty years after the establishment of our Organization it must be admitted that, on balance, an assessment of the Organization's activities is not very heartening; indeed, even though some attribute the fact that there is still no generalized conflagration to United Nations action, it is none the less true that that is not the unanimous view. However, the fact that the Organization has withstood the test of time is in itself a positive element. The difficulties of all kinds which the Organization has experienced are related as much to its world dimension and universal mission as to an inevitable series of growing pains.
If the United Nations, reflecting the composition of the world at that time, at the beginning had less than one third of its present membership, it can congratulate itself on the fact that today it includes nearly 160 nations, which are called upon to co-operate on political, economic, social and cultural levels. But, rather than its growth and diversity, it is the lack of the political will of States that has prevented it from functioning with all the effectiveness which nations rightly expect of it, particularly in the areas of collective security and economic co-operation.
While it is true that four decades do not represent a significant period in the life of an organization such as ours, it is no less true that for the
individual, who is at the center of United Nations concerns, 40 years is an important period which justifies consideration of the ground covered in the light of the problems which challenge mankind as a whole. This is particularly true when one considers the least developed peoples and countries.
I am thinking of the countries of the third world in which are concentrated the areas of tension and where the average life expectancy barely exceeds the present age of our Organization. I am thinking, too, of the enslaved peoples and the victims of apartheid, racism, aggression and all forms of discrimination. Lastly, I am thinking of the peoples who, living on the fringes of technological progress, know only disease, hunger and poverty. I believe that it is more urgent than ever before to put the work of our Organization back within the context of the original aims and objectives of the founding fathers.
Cameroon greatly appreciates the positive contribution which the Organization has made in several important areas.
As regards political matters, decolonization is one of the sectors in which the Organization has done remarkable work. In the space of a generation the United Nations has actively helped to ensure the independence of more than two thirds of its Members.
At a time when Cameroon is celebrating the twenty-fifth anniversary of its accession to independence and admission to the United Nations, we reiterate our willingness to contribute to the process of decolonization, which must be completed.
The case of southern Africa has always been a subject of deep concern to my Government. First of all, with regard to Namibia, we must express our great indignation at the inability of the international community fully to shoulder its responsibilities in connection with that international Territory, which is under the direct authority of the United Nations, despite the consensus achieved almost a decade ago on Security Council resolution 435 (1978). This situation is explained by the customary bad faith of the racist Pretoria regime and its countless delaying tactics. It is also explained by the existence of powerful accomplices with a wide variety of interests that strengthen South Africa's positions and exacerbated, it must be admitted, by a certain resignation on the part of our Organization, of which the inability of the Security Council to ensure the implementation of its resolution 435 (1978) is the most striking manifestation.
As we have often said - most recently before this body last June - the consequences of the permanent challenge to the Organization and the international community by South Africa are extremely harmful. These include the erosion of the credibility and the prestige of the United Nations and the danger of the generation and extension of local conflicts, entailing a serious threat to international peace and security, and even to the very survival of mankind in view of the South African racists' nuclear capability.
Apartheid, a system of dehumanization, has also become a system of terror, torture and aggression. The declaration of a state of emergency was one more opportunity to treat the black peoples with brutality and even to massacre them with revolting cruelty and cynicism. This aggressive behavior has also been seen in the attacks against neighboring countries, the military invasion of the People's Republic of Angola, the support for armed bands hostile to the legal authorities - all with a view to destabilizing these regimes, which refuse to be satellites.
The world can no longer tolerate the ill-considered actions of the fascist Pretoria clique. It is encouraging to see the trend towards increasing awareness
of all this, which has acquired a new dynamism both in southern Africa and among the traditional allies and friends of the apartheid country. There must be no further delay. Only firm action can lead to the completion of the decolonization process in southern Africa with the least possible delay and bring about the democratization of the social and political institutions in that region.
Cameroon, for its part, reiterates its support for the Secretary-General in his efforts to ensure the implementation of Security Council resolution 435 (1978), with the independence plan for Namibia. Cameroon categorically rejects the so-called interim government installed at Windhoek by South Africa on 17 June 1985, as well as any idea of linkage between the withdrawal of Cuban troops from Angola and the independence of Namibia. As a member of the Liberation Committee of the Organization of African Unity (OAU), Cameroon also reiterates its support for the liberation movements of Azania, the South West Africa People's Organization (SWAPO) and the United Nations Council for Namibia, of which it is a member and which is the only legal Administering Authority of Namibia until independence.
It is more necessary now than ever before to impose comprehensive mandatory sanctions under Chapter VII of the Charter to compel South Africa to co-operate in finding a definitive solution to the problems of southern Africa and Namibia. This is the primary responsibility of the members of the Security Council, particularly those that so far have tended to misuse the special powers entrusted to them under the Charter for the maintenance of international peace and security, to enable that collective body to make progress without further delay along this path.
As for the other African problems of great concern at present, we wish in particular to draw attention here to the question of the Western Sahara and the situation in Chad, a neighbor of Cameroon.
With regard to the Western Sahara, it would be useful for the United Nations to pool their efforts with the very commendable efforts of the Organization of
African Unity (OAU) in order to proceed to the implementation of the relevant
resolutions on this question, in particular with regard to holding a referendum on self-determination in the territory.
With regard to the situation in Chad, which we are following carefully, we stress once again the need for all in that country to rise above all the differences which separate them in order definitively to seal the unity, independence, sovereignty and progress of Chad in a common destiny.
Peace is whole and indivisible. Another turbulent area that has retained the attention of the international community for several decades is the Middle East. Indeed, this region has become a veritable powder keg, while at the same time
becoming an arena for all kinds of rivalry.
This situation has been examined on many occasions within this Organization and the facts are well known. Withdrawal from the occupied Arab territories, the exercise by the Palestinian people of their inalienable rights and the possibility for all the countries and peoples of the region to live in peace and security within secure and recognized boundaries constitute, in our opinion, the elements of a just and lasting solution. But one cannot silence another truth, namely, that the solution of the problems in the Middle Bast, which are already complicated by foreign influence and interference, also depends on clarification of often ambiguous positions of the various Arab countries on this delicate question which threatens international peace and security.
With regard to the Iran-Iraq conflict, or the Lebanese problem, the situations of conflict in this region, as elsewhere in the world, whether in South-East Asia or Central America, can be solved satisfactorily only by abiding, in the search for their solutions, strictly by the cardinal principles of the Charter, which include, inter alia, the peaceful settlement of disputes, respect for territorial integrity and national sovereignty, and the right of each people freely to choose its own future.
On many occasions we have been obliged to stress the central role and primary responsibility of the United Nations in connection with the maintenance of international peace and security, and in particular disarmament. In fact, the attainment of the objectives of peace, security, disarmament and development will remain elusive if, as can be seen from the international climate, the attitude of States, and in particular the most powerful States, is still characterized by confrontation, coercion, suspicion and the obsession to accumulate weapons of mass destruction. One could even expect the worst if, in connection with security, the interests of one State or group of states are given special treatment to the detriment of the more general interests of the entire international community.
In other words, focusing the Organization's attention and strengthening its role in the area of disarmament is urgent, even vital. Unfortunately, the partial disarmament agreements or arms control agreements concluded thus far have remained far below their objectives with regard to the reduction of nuclear arsenals, both quantitatively and qualitatively. By the same token, the limitations resulting from negotiations on anti-ballistic missile treaties, and even SALT I and SALT II, have not yet provided mankind with greater stability. The least one can say about all these agreements, the goal of which was to stimulate disarmament, is that they have fallen short of the results hoped for. Hence one can understand not only the persistence of the conventional and nuclear-arms race but in particular the strengthening of the ability of States to manufacture and stockpile weapons of mass destruction which continue to represent the greatest danger facing mankind.
This race, which is being pursued dangerously to the detriment of the socio-economic development and security of the majority of States, particularly the small- and medium-sized Powers, is being extended more and more to outer space.
At present discussions in the Conference on Disarmament have not produced any appreciable results that might strengthen prospects for a world of stability and security. In particular, I should like to refer to the lack of significant progress on such important subjects as the treaty on the total prohibition of nuclear tests, the international convention on the prohibition of chemical weapons and the prevention of the arms race in outer space. Instead, there is a dizzying spiral of military expenditures which have reached the figure of $1,000 billion a year and the emergence of new strategic military doctrines that are so dangerous as to reach the point of accepting the absurd concept of localized nuclear war. Similarly, the 1985 session of the Disarmament Commission ended without any tangible conclusions.
For its part, Cameroon submitted to that body this year a series of concrete proposals aimed at promoting disarmament. Cameroon emphasized, inter alia, the need for the United Nations to have a sound, rational political process for ongoing deliberations and negotiations which would make it possible to identify measures to promote peace, security, disarmament and development. Such a process requires the universalization of efforts within the United Nations, with a view to nuclear disarmament, first of all. In other areas, and in particular in connection with conventional weapons, my country is also proposing a variety of approaches at the bilateral, subregional and regional levels.
This requires, with regard to the Secretariat of the United Nations, rationalized structures and programs and activities to strengthen its effectiveness and co-ordination, while eliminating waste and duplication, thus facilitating discussions and negotiations between States and the implementation of miscellaneous decisions and agreements on disarmament. We are encouraged by the welcome given to these proposals by the international community, and we hope that they will make a contribution to the formulation of decisions aimed at action.
In fact, the world thus far has lived in a state of balance of terror. Ironically, this balance has become a cause of great concern, as can be seen now that the proliferation of nuclear weapons in both quantity and quality has become almost uncontrollable, despite the system established by the Non-Proliferation Treaty.
We should like to stress, in particular, the nuclear threat inherent at present in the racist regime of South Africa. Despite the fact that the country has not acceded to that Treaty, and the fact that it does not observe either the safeguard measures prescribed by the International Atomic Energy Agency (IAEA) or United Nations decisions to promote international peace and security, some members of the Assembly continue to collaborate in the strengthening of South Africa's nuclear capability. This collaboration, which continues to grow, is a flagrant violation of the historic Declaration on the denuclearization of Africa adopted in 1964 by the Heads of State or Government of the member countries of the Organization of African Unity (OAU), which was supported by the Movement of Non-Aligned Countries and by the United Nations.
This collaboration continues despite the repeated requests of this Assembly to South Africa to refrain from acquiring nuclear weapons, and although the military ambitions of Pretoria are evident in numerous acts of aggression and destabilization against independent neighboring African countries which are now threatened by the use of such weapons. Continuing efforts, especially by the five nuclear Powers which are also permanent members of the Security Council, must be made to prevent South Africa from strengthening its nuclear capability, without an undertaking to that effect, there is a danger that all the measures taken thus far to promote the denuclearization of Africa will be nullified.
Observance of the international commitment to the system prescribed by the Non-Proliferation Treaty is vitally important, as was stressed once again at the recent Geneva Conference by the States Parties to that Treaty, in promoting a general climate of peace and security. Cameroon believes that the decisions taken by the Conference should be rapidly translated into action so as to slow down the nuclear-arms race and thus give new impetus to disarmament.
In this nuclear age, when mankind is continually under threat of total destruction if there is a generalized conflict, we can no longer allow ourselves to continue to enclose security within narrow limits or to minimize the imperative need for our collective security.
It is encouraging in this connection that a ministerial regional Conference of the Organization of African Unity (OAU) was held this year in Togo at Lome, with broad participation at a high level on the topic of "Security, disarmament and development". That Conference adopted a Declaration on security, disarmament and development in Africa and a program of action for peace, security and co-operation in Africa, which were recently endorsed by the Ministerial Meeting of Non-Aligned Countries. The convening of that Conference, the first of its kind in
Africa, and the adoption of the Declaration and Program of Action, clearly show the determination of Africa to be in the vanguard in the quest for peace. My delegation supports the Declaration and the Program of Action of that important meeting and calls for the support of the international community with a view to its speedy implementation.
Cameroon also supports the steps now being taken to arrange an international conference on disarmament and development. The first session of the Preparatory Committee was recently held here in New York.
What we need urgently is an active search for non-nuclear, non-military security measures, but in so doing we must also actively seek to promote conventional disarmament in the multilateral context of the United Nations and in accordance with the guidelines, the specific rules and the principles contained in the Final Document which was adopted at the first special session of our Assembly, devoted to disarmament, held in 1978, and which was confirmed during the session held in 1982 on the same subject.
Like the profound disagreement which persists in the area of disarmament, the critical international economic and social situation is a cause of grave concern about the future of mankind. In the past 40 years, trade between nations has increased because of the growing interdependence resulting from the progress of science and technology, in particular in the area of communications.
Thanks to the mechanisms of the United Nations system, which have given appreciable support to the efforts made by Governments, the conditions of life in a large number of countries have been improved, particularly in the developing countries, in the fields of health, education, agriculture and so on. However, it remains true that international trade is still characterized by marked imbalances and flagrant injustice, which have led to a great gulf between nations and growing dependence for the developing countries.
The efforts of those countries to create a more just and equitable international economic order have always been frustrated by the selfishness and the lack of political will, of the rich countries.
In fact the attitude of those countries can be held responsible for the mediocre results of the third United Nations Development strategy, the sidetracking of the Charter of Economic Rights and Duties of states, adopted in 1974 by our Assembly, the impasse in the global negotiations, the delay in implementing the agreement to establish a common fund for basic commodities, and the delaying tactics used to put off the convening of an international conference on currency, financing and development.
Although there has been some modest and uneven growth in the industrial countries, growth in the developing countries has been practically non-existent and and has had no effect. So we can affirm that while the threat to the world economy is serious, in the developing countries there is a real economic crisis. The threat is characterized, inter alia, by the gradual disintegration of the trade system, uncertainty and instability in the international financial and monetary system, the persistent problem of the external debt, the stagnation in public aid to development and the critical economic situation at present in Africa south of the Sahara.
With regard to Africa, which has the largest number of the least developed countries, we welcome the adoption by the Assembly last year of the Declaration on the Critical Economic Situation in Africa. This represents the clearly defined political framework within which the international community intends to deal with the crisis in Africa. Since its adoption, a slight improvement has gradually taken place in some parts of the region, thanks to international assistance. However, the emergency needs are far from being met. In addition, the short-term and long-term needs have still not received all the international attention requested in the Declaration.
The African countries are aware, and have always recognized, that the solution of their problems rests primarily with themselves, in this spirit they have made commendable efforts to integrate their needs into their national development policies and programs. The Lagos Plan of Action adopted in 1980 and brought up to date at the twentieth summit meeting of the OAU in 1984 in Addis Ababa, should be viewed as an effort directed to the integrated development of Africa, in view of the acute crisis being experienced by the continent.
However, it is also clear that the African countries cannot confront this serious crisis alone, without the assistance of the international community. Such assistance requires a continuing commitment, if the principles of the Declaration are to be translated into practical action.
In this context, Cameroon supports the proposal for the convening of a special session of the General Assembly of the United Nations devoted to the economic crisis in Africa.
This year once again, our Organization has played an active role in the implementation of the system provided for in the new Convention on the Law of the Sea.
The past two sessions of the Preparatory Commission for the International Sea-bed Authority and for the International Tribunal for the Law of the Sea, held at Kingston and at Geneva, have made encouraging progress. They were characterized by efforts to draw up rules of procedure for the Assembly of the Authority, by the determination of members of the Commission to pave the way for the effective creation of the Enterprise as the Authority's organ responsible for the exploitation of the sea-bed through the examination of problems which could affect the land-based producer developing States as a result of the exploitation of the sea-bed and, lastly, by the preparation of the rules of procedure for the International Tribunal for the Law of the Sea.
Unfortunately, despite general support for the development of a peaceful system governing the exploitation of the sea-bed, the search for machinery which would make the Enterprise operational and viable remains unsuccessful. In addition, the implementation of resolution II on the rights and obligations of pioneer investors prior to the entry into force of the Contention has been blocked until this problem of overlapping zones is resolved between the parties concerned.
At the same time the developed countries, whose financial and technological resources are needed for the proper exploitation of the sea-bed, continue to engage in blackmail by demanding that the Commission should grant them a mining regime which is favorable to them, but which would run counter to the relevant provisions of the Convention. We strongly condemn this action, just as we joined with the Group of 77 in deploring the recent decision by one State to grant licenses to a few of its consortium for the exploration and exploitation of certain sectors of the zone in violation of the provisions of the Convention and related resolutions.
However, it is encouraging to note that an overwhelming majority of Member States of the United Nations have signed the Convention, and that a growing number of them, including Cameroon, have ratified it. This trend reveals the growing recognition of the right of all States, rich or poor, weak or powerful, to benefit from the judicious exploitation of the resources of the sea-bed through an equitable legal regime whose nature is of crucial importance for international peace and security. For this reason, my delegation firmly supports the unambiguous implementation of the Convention and of its related resolutions.
Such implementation must promote the joint management of the common heritage of mankind so as to improve social and human conditions throughout a world that is constantly being buffeted by international events.
With regard to human rights, Cameroon's accession to most of the main international instruments in this field and its participation in the work of the Commission on Human Rights are evidence of its active commitment to the protection and promotion of fundamental freedoms. This commitment will be maintained.
As for social and humanitarian problems, it is encouraging to note a convergence of views on the value of programs devoted to this subject in the United Nations. In this connection it would be desirable for the international community to continue its support of activities aimed at promoting the well-being of refugees, children, young people, the disabled, the elderly, women and migrant workers.
Although the interdependence of nations is today broadly accepted. States do not always seem willing to assume all the implications of this principle as regards the establishment of specific machinery designed to improve the management of the common destiny of mankind. At present the United Nations is confronting a large number of difficulties and is the subject of such vehement criticism that some no longer hesitate to question the very future of the Organization in view of what would appear to be a regrettable decline of multilateralism.
Whatever form such criticism takes, it in fact reflects people's concern about the control of decision-making machinery and indeed about the leadership of the Organization. However, a careful reading of the Charter, the development of the nature of the world and collective wisdom should enable us to rise above momentary difficulties despite the criticism leveled at our Organization.
It would therefore be desirable for the Organization constantly to adapt its structures with a view to the democratization of international relations, so as to ensure the increasingly dynamic and equitable participation of all members of the international community in the conduct of world affairs. The fate of each and every one of us depends on it.
During each of our sessions we uphold the interests of our respective States, and in taking up such positions we frequently give the impress ion that we expect everything from the United Nations. Has not the time come, during this historic session of its fortieth anniversary, to ask ourselves what we can do for the Organization to increase its effectiveness and dynamism and thereby to strengthen the role it plays for the benefit and well-being of mankind? The will to do so is required, and I should like to believe that we are capable of meeting this need.
